Cite as 2015 Ark. App. 280

                 ARKANSAS COURT OF APPEALS
                                       DIVISION IV
                                       No. CR-14-779


                                                  Opinion Delivered   April 29, 2015
BRANDON LAMONT HOUSE
                 APPELLANT                        APPEAL FROM THE CLARK
                                                  COUNTY CIRCUIT COURT
                                                  [NOS. CR-2010-202; CR-2012-09]
V.
                                                  HONORABLE ROBERT E.
                                                  MCCALLUM, JUDGE
STATE OF ARKANSAS
                                  APPELLEE        AFFIRMED; MOTION TO
                                                  WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Brandon House pled guilty in CR-2010-202 to two counts of commercial

burglary and one count of felony theft of property and was sentenced to five years’ probation

in June 2011. Approximately one year later, House pled guilty in CR-2012-09 to two counts

of second-degree forgery and received six years’ probation. His probation in both cases was

revoked in May 2014 after the circuit court found that he had committed several violations

of his probation. The court sentenced him to forty years’ imprisonment in the Arkansas

Department of Correction in CR-2010-202 and ten years’ suspended imposition of sentence

in CR-2012-09. House timely filed an appeal of his revocations.

       On appeal, appellate counsel has filed a motion with this court to be relieved as counsel

pursuant to Anders v. California, 386 U.S. 738 (1967), and Arkansas Supreme Court Rule 4-

3(k) (2012). The motion is accompanied by an abstract and addendum of the proceedings
                                 Cite as 2015 Ark. App. 280

below. Counsel has also filed a no-merit brief, asserting that there is nothing in the record

that would support an appeal. House has filed pro se statements of points for reversal, and the

State has filed a response thereto.

       The test for filing a no-merit brief is not whether there is any reversible error but

rather would an appeal be wholly frivolous. Tucker v. State, 47 Ark. App. 96, 885 S.W.2d 904

(1994). Based on our review of the record for potential error pursuant to Anders, we find that

there has been compliance with Rule 4-3(k), and after consideration of House’s pro se points

for reversal,1 we hold that House’s appeal is wholly without merit.

       Affirmed; motion to withdraw granted.

       VIRDEN and GRUBER, JJ., agree.

       Crawford Law Firm, by Brandon Crawford, for appellant.

       Leslie Rutledge, Att’y Gen., by: Jake H. Jones, Ass’t Att’y Gen., for appellee.




       1
          We note that the majority of House’s arguments in his pro se points, including his
ineffective-assistance-of-counsel claims, were not raised below or were not otherwise
preserved for our review. Issues raised for the first time on appeal, even constitutional issues,
will not be considered because the circuit court never had an opportunity to make a ruling.
Johnson v. State, 2009 Ark. 460 (per curiam) (citing Green v. State, 362 Ark. 459, 209 S.W.3d
339 (2005)).

                                               2